Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application, 16/727,382 filed on 12/26/2019, claims no foreign priority.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Amendment
This Office Action is in response to the Amendments submitted on 10/18/2022 wherein claims 1-2, 4-8, 10-14 and 16-18 are pending and ready for examination.  Claims 3, 9, and 15 were previously canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation is “a de-identified sensing device” in independent claims 1, 7, and 13.  Corresponding structure is at least disclosed as “an analog encoder and a quantizer” (¶ 0019) where the quantizer is an Analog-to-Digital-Convertor at ¶ 0029 and ¶ 0039 of the instant Specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., Filters with random transmittance for improving resolution in filter-array-based spectrometers, downloaded from https://opg.optica.org/DirectPDFAccess/E1666637-70F9-43AD-B89E8E39A3C8C084_249202/oe-21-4-3969.pdf?da=1&id=249202&seq=0&mobile=no  in view of Lu et al. hereinafter Lu, “Signal recovery for compressive spectrometers,” downloaded from https://www.spiedigitallibrary.org/conference-preceedings-of-spie, and as evidenced by Lissberger, Coatings with induced transmission, downloaded from https://opg.optica.org/ao/fulltext.cfm?uri=ao-20-1-95&id=24560. 

Regarding Independent claim 1 Oliver teaches:	
	 “A data processing system disposed on a sensor” (Oliver, § Introduction:  Oliver teaches digital signal processing algorithms” that can run on a “specialized DSP chip integrated into the spectrometer unit” (§ Introduction, 2nd paragraph)  disclosing  “A data processing system disposed on a sensor).
	“a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a dimension-reduced data” (Oliver, fig 1:  Fig 1 of the specification depicts a “de-identified sensing device” as an “analog encoder” that contains a “filter array,” “detector array,” and a “readout circuit.”  Additionally, the “de-identified sensing device” is a “quantizer” connected to the “analog encoder.”  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” which disclose an “analog encoder” as the “CCD array” detects the sensing data and outputs encoded data.   Fig. 1 of Oliver also depicts an “analog to digital converter”  which receives data from the “CCD array” where the ADC discloses a “quantizer” as the “quantizer” is an analog to digital converter according to ¶ 0029 and ¶ 0039 of the specification.  Therefore Oliver teaches “a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a dimension-reduced data” as the output of the ADC reads on “dimension-reduced data”).
 	“a decoding device, communicably connecting to the de-identified sensing device and configured to generate a decoded data according to the dimension-reduced data” (Oliver, fig 1:  Fig. 1 depicts a “filter array” and a  “CCD array” disclosing an “filter array,” “detector array,” and a “readout circuit” which is identified as an “analog encoder” per fig. 1 of the specification.  Fig. 1 also depicts an “analog to digital converter”  which receives data from the “readout circuit,” the ADC discloses a “quantizer.”  The quantizer is an analog to digital converter according to ¶ 0029 and ¶ 0039 of the specification.  The filter array, CCD array, and the ADC disclose “the de-identified sensing device” The signal from the ADC is outputted to a smart phone which contains a memory and a computing device for processing the “dimension-reduced data”).
	Oliver does not teach:  
	“a plurality of decoding parameters obtained from a database trained by machine learning”
	Lu teaches:
	“a plurality of decoding parameters obtained from a database trained by machine learning” (Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning.”); 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving the resolution of filter-array-based spectrometers as disclosed by Oliver by including machine learning as taught by Lu as machine learning improves task efficiency thereby providing a “recover signal with improved quality from measurements acquired by a relatively small number of low-cost filters”  (Lu, Abstract).  
	Oliver teaches:
	“the de-identified sensing device comprises an analog encoder” (Oliver, fig 1:  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” disclosing a “filter array,” “detector array,” and a “readout circuit” which is identified as an “analog encoder” per fig. 1 of the specification).
	“a quantizer implemented by an Analog-to-Digital Convertor” (Oliver, fig 1:  Fig. 1 of Oliver also depicts an “analog to digital converter” which receives data from the “CCD array” where the ADC discloses a “quantizer”). 
	“the analog encoder is configured to encode the sensing data to generate a responsive data” (Oliver, fig. 1, § 2 System Description:  As depicted in fig 1, the “sensing data” is input into the “filter array” and then into the “CCD array.”  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) thereby encoding the “sensing data” which is output as an encoded signal disclosing “responsive data”).
	Oliver does not teach:
	“the decoding device decomposes the [dimension-reduced] data into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate, the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data;”
	Lu teaches:
	“the decoding device decomposes the [dimension-reduced] data into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate, the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data” (Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed  “into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification  “the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification therefore Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data.”  Lu discloses decoded data in Equation 5, therefore Lu discloses a decoder).
	Lu does not teach:  “[dimension-reduced] data”
	Oliver teaches: “[dimension-reduced] data” (see above).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving the resolution of filter-array-based spectrometers as disclosed by Oliver by including decomposing data into sparse and smooth components as taught by Lu as decomposed data helps us to better analyze data in order to provide a “recover signal with improved quality from measurements acquired by a relatively small number of low-cost filters”  (Lu, Abstract).  
	Oliver teaches:
	“the analog encoder comprises a filter array, a detector array and a readout circuit, the filter array is configured to perform a physical encoding or an electrical signal encoding” (Oliver, fig 1, § 2 System description::  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” disclosing a “filter array,” “detector array,” and a “readout circuit” which is identified as an “analog encoder” per fig. 1 of the specification.  Oliver teaches “Each of these filters acts as a wavelength-selective device” (§ 2 1st paragraph)  disclosing “the filter array is configured to perform a physical encoding or an electrical signal encoding”).
	“the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly” (Oliver, §1. Introduction, page 2-3:  Oliver teaches filters with random transmittance functions (TF) in filter-array-based spectrometers (§1 page 2-3) where “random transmittance functions” discloses  “optical components.”  The transmittance of a filter can be changed with a coating as evidenced by Lissberger, (1st page, I. Introduction, 1st paragraph) therefore if the transmittance functions are random and can be changed with a coating, the coatings are also random).
	“the detector array is disposed on the readout circuit, the filter array is disposed on the detector array” (Oliver, fig. 1, § 2 System description:  As depicted in fig. 1, the “the filter array is disposed on the detector array” where the “CCD array” receives data from the “filter array” then processes the data and outputs electrically encoded data as the “CCD array” “converts light into electrical energy” (§ 2 1st paragraph) where “electrical energy” discloses analog data.  The specification states “The readout circuit 16 is configured to generate an analog data according to the sensing data” (Specification, ¶ 0028).  Oliver teaches the “CCD array” detects “sensing data” from the “filter array” processes the data and outputs analog data thereby disclosing a “detector array is disposed on the readout circuit”).
	“the detector array comprises a plurality of detectors in correspondence with the plurality of optical components, the filter array and the detector array are configured to perform a physical encoding on the sensing data, and the readout circuit performs an electrical encoding on the physical encoded sensing data to generate the responsive data” (Oliver, fig. 1, § 2 System Description:  Fig. 1 depicts a “filter array,” a “CCD array” that reads on a “detector array” and  “readout array” (see above).  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) disclosing  “the detector array comprises a plurality of detectors in correspondence with the plurality of optical components.”  Oliver teaches the filters in the filter array act “as a wavelength-selective device”(§ 2 1st paragraph) disclosing performing “a physical encoding on the sensing data.”  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) disclosing “electrical encoding on the physical encoded sensing data to generate the responsive data”).  	 

Regarding claim 2 Oliver as modified teaches:
	“the sensing data is a spectrum data or a spatial data” (Oliver fig 1, § 2 System description:  Fig 1 depicts the input to the “filter array” as a  “light source” and the output of the ADC as a “raw spectrum, y” disclosing “the sensing data is a spectrum data or a spatial data”).  

Regarding claim 4 Oliver as modified teaches:
	“the filter array is configured to perform a random optical response to the sensing data of the target” (Oliver, fig 1, Abstract:  Oliver teaches a “filter array” (fig. 1) and “Our method is based on using filters with random transmittance” (Abstract) disclosing “the filter array is configured to perform a random optical response to the sensing data of the target”).

Regarding claim 5 Oliver as modified teaches:
	“the detector array comprises a plurality of detectors whose frequency sensing ranges or wavelength sensing ranges are identical to one another” (Oliver, fig 1, § 2 System description:  It would be obvious for a person of ordinary skill in the art to have a detector’s frequency or wavelength range corresponding to the range of frequencies or wavelengths of the sensing data and/or the filtered data in order to accurately detect the filtered signals.  Oliver teaches “CCD elements” make up the “detector array” (see claim 1 above).  “CCD elements” have a range of “frequency sensing” or “wavelength sensing” which corresponds to the frequency or wavelength range of the filtered signal in order to detect the filtered signal). 

Regarding claim 6 Oliver as modified teaches:
	“the quantizer is configured to convert the responsive data to the dimension-reduced data” (Oliver, fig 1:  Fig. 1 of Oliver depicts an “analog to digital converter”  which receives data from the “CCD array” where the ADC discloses a “quantizer” as the quantizer is an analog to digital converter according to ¶ 0029 and ¶ 0039 of the specification and the output of the ADC reads on “dimension-reduced data”).

Regarding Independent claim 7 Oliver teaches:
	“A data processing method performing on a sensor adapted to a data processing system disposed on the sensor” (Oliver, § Introduction:  Oliver teaches digital signal processing algorithms” that can run on a “specialized DSP chip integrated into the spectrometer unit” (§ Introduction, 2nd paragraph)).
	“the data processing system comprises a de-identified sensing device and a decoding device” (Oliver, fig 1:  Fig 1 of the specification depicts a “de-identified sensing device” as an “analog encoder” that contains a “filter array,” “detector array,” and a “readout circuit.”  Additionally, the “de-identified sensing device” contains a “quantizer” connected to the “analog encoder.”  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” which disclose an “analog encoder” as the “CCD array” detects the sensing data and outputs encoded data.   Fig. 1 of Oliver also depicts an “analog to digital converter”  which receives data from the “CCD array” where the ADC discloses a “quantizer” as the “quantizer” is an analog to digital converter according to ¶ 0029 and ¶ 0039 of the specification.  The filter array, CCD array, and the ADC disclose “the de-identified sensing device” The signal from the ADC is outputted to a smart phone which contains a memory and a computing device disclosing a “decoding device”).
	“the method comprises:” 	
	“receiving a sensing data of a target and processing the sensing data to generate a de-identified data by the de-identified sensing device; and the processed data is dimension-reduced data”  (Oliver, fig 1:  Fig 1 of the specification depicts a “de-identified sensing device” as an “analog encoder” that contains a “filter array,” “detector array,” and a “readout circuit.”  Additionally, the “de-identified sensing device” is a “quantizer” connected to the “analog encoder.”  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” which disclose an “analog encoder” as the “CCD array” detects the sensing data and outputs encoded data.   Fig. 1 of Oliver also depicts an “analog to digital converter”  which receives data from the “CCD array” where the ADC discloses a “quantizer” as the “quantizer” is an analog to digital converter according to ¶ 0029 and ¶ 0039 of the specification.  Therefore Oliver teaches “a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a dimension-reduced data” as the output of the ADC reads on “dimension-reduced data”).
	Oliver does not teach:
	“generating a decoded data according to the [dimension-reduced] data and a plurality of decoding parameters obtained from a database trained by machine learning” 
	Lu teaches:
	“generating a decoded data according to the [dimension-reduced] data and a plurality of decoding parameters obtained from a database trained by machine learning” (Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning”).
	Lu does not teach:  “[dimension-reduced] data”
	Oliver teaches: “[dimension-reduced] data” (see above).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving the resolution of filter-array-based spectrometers as disclosed by Oliver by including machine learning as taught by Lu as machine learning improves task efficiency thereby providing a “recover signal with improved quality from measurements acquired by a relatively small number of low-cost filters”  (Lu, Abstract).  
  	Oliver teaches:
	“wherein the de-identified sensing device comprises an analog encoder” (Oliver, fig 1:  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” disclosing a “filter array,” “detector array,” and a “readout circuit” which is identified as an “analog encoder” per fig. 1 of the specification).
	“a quantizer implemented by an Analog-to-Digital Convertor” (Oliver, fig 1:  Fig. 1 of Oliver also depicts an “analog to digital converter”  which receives data from the “CCD array” where the ADC discloses a “quantizer”). 
	“wherein the analog encoder is configured to encode the sensing data to generate a responsive data” (Oliver, fig. 1, § 2 System Description:  As depicted in fig 1, the “sensing data” is input into the “filter array” and then into the “CCD array.”  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) thereby encoding the “sensing data” which is output as an encoded signal disclosing “responsive data”).
	Oliver does not teach:
	“generating the decoded data according to the dimension-reduced data and the plurality of decoding parameters obtained from the database trained by machine learning comprises:” 
	“decomposing the dimension reduced data into a sparse component and a smooth component by the decoding device, wherein the sparse component is represented at a rate below a Nyquist rate;” and 
	“selecting a plurality of regularization parameters respectively according to the sparse component and the smooth component, wherein the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data” (Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed  “into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification  “the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification therefore Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data.”  Lu discloses decoded data in Equation 5, therefore Lu discloses a decoder).
	Lu does not teach:  “[dimension-reduced] data”
	Oliver teaches: “[dimension-reduced] data” (see above).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving the resolution of filter-array-based spectrometers as disclosed by Oliver by including decomposing data into sparse and smooth components as taught by Lu as decomposed data helps us to better analyze data in order to provide a “recover signal with improved quality from measurements acquired by a relatively small number of low-cost filters” (Lu, Abstract).  
	Oliver teaches:
	“the analog encoder comprises a filter array, a detector array and a readout circuit, the filter array is configured to perform a physical encoding or an electrical signal encoding” (Oliver, fig 1:  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” disclosing a “filter array,” “detector array,” and a “readout circuit” which is identified as an “analog encoder” per fig. 1 of the specification.  Oliver teaches “Each of these filters acts as a wavelength-selective device” (§ 2 1st paragraph) disclosing “the filter array is configured to perform a physical encoding or an electrical signal encoding”).
	“the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly” (Oliver, §1. Introduction, page 2-3:  Oliver teaches filters with random transmittance functions (TF) in filter-array-based spectrometers (§1 page 2-3) where “random transmittance functions” discloses  “optical components.”  The transmittance of a filter can be changed with a coating as evidenced by Lissberger, (1st page, I. Introduction, 1st paragraph) therefore if the transmittance functions are random and can be changed with a coating, the coatings are also random).
	“the detector array is disposed on the readout circuit, the filter array is disposed on the detector array” (Oliver, fig. 1, § 2 System description:  As depicted in fig. 1, the “the filter array is disposed on the detector array” where the “CCD array” receives data from the “filter array” then processes the data and outputs electrically encoded data as the “CCD array” “converts light into electrical energy” (§ 2 1st paragraph) where “electrical energy” discloses analog data.  The specification states “The readout circuit 16 is configured to generate an analog data according to the sensing data” (Specification, ¶ 0028).  Oliver teaches the “CCD array” detects “sensing data” from the “filter array” processes the data and outputs analog data thereby disclosing a “detector array is disposed on the readout circuit”).
	“the detector array comprises a plurality of detectors in correspondence with the plurality of optical components, the filter array and the detector array are configured to perform a physical encoding on the sensing data, and the readout circuit performs an electrical encoding on the physical encoded sensing data to generate the responsive data” (Oliver, fig. 1, § 2 System Description:  Fig. 1 depicts a “filter array,” a “CCD array” that reads on a “detector array” and  “readout array” (see above).  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) disclosing  “the detector array comprises a plurality of detectors in correspondence with the plurality of optical components.”  Oliver teaches the filters in the filter array act “as a wavelength-selective device”(§ 2 1st paragraph) disclosing performing “a physical encoding on the sensing data.”  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) disclosing “electrical encoding on the physical encoded sensing data to generate the responsive data”).  	 
  
Regarding claim 8 Oliver teaches:
	“performing a physical encoding or an electrical signal encoding to the sensing data by the filter array” (Oliver, fig 1, § 2 System description:  Fig. 1 of Oliver depicts a “filter array” and Oliver teaches “Each of these filters acts as a wavelength-selective device” (§ 2 1st  paragraph)  disclosing “the filter array is configured to perform a physical encoding or an electrical signal encoding”).
 
Regarding claim 10 Oliver does not teach:
	“computing a sparse basis according to the database by the decoding device with a sparse induced database, wherein the decoding device computing the sparse basis according to the dimension-reduced data and the sparse induced database, wherein the sparse basis is generated by machine learning”
	Lu teaches:
	“computing a sparse basis according to the database by the decoding device with a sparse induced database, wherein the decoding device computing the sparse basis according to the [dimension-reduced] data and the sparse induced database, wherein the sparse basis is generated by machine learning”  (Lu, § 4, § 5:  Lu teaches equation 5 which is the same equation as the equation in ¶ 0043 of the specification.  Lu also teaches “we recommend using proximal gradient descent as the solver” (§ 5 3rd paragraph) disclosing machine learning.  The specification states in ¶ 0042 that “the computing device 34 may adopt an adaptive regularization or a proximal gradient descent method to solve the following optimization problem in order to convert the de-identified data into the decoded data.”  A person of ordinary skill in the art would conclude if the algorithms (eqn. 5 of Lu and eqn. of ¶ 0043 in specification) are the same and the machine learning technique for solving the algorithms is the same (the proximal gradient descent method) then the solutions would be the same including the “sparse basis”).  
	Lu does not teach:  “[dimension-reduced] data”
	Oliver teaches: “[dimension-reduced] data” (see above).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving the resolution of filter-array-based spectrometers as disclosed by Oliver by including sparse basis as taught by Lu to represent data more efficiently in order to provide a “recover signal with improved quality from measurements acquired by a relatively small number of low-cost filters” (Lu, Abstract).  

Regarding claim 11 Oliver does not teach:
	“obtaining the plurality of decoding parameters according to the sparse basis and the regularization parameter;” and 
	“performing an adaptive regularization to generate the decoded data”
	Lu teaches:		
	“obtaining the plurality of decoding parameters according to the sparse basis and the regularization parameter;” and 
	“performing an adaptive regularization to generate the decoded data” (Lu, § 4, § 5:  Lu teaches equation 5 which is the same equation as the equation in ¶ 0043 of the specification.  Lu also teaches “we recommend using proximal gradient descent as the solver” (§ 5 3rd paragraph) disclosing machine learning.  The specification states in ¶ 0042 that “the computing device 34 may adopt an adaptive regularization or a proximal gradient descent method to solve the following optimization problem in order to convert the de-identified data into the decoded data.”  A person of ordinary skill in the art would conclude if the algorithms (eqn. 5 of Lu and eqn. of ¶ 0043 in specification) are the same and the machine learning technique for solving the algorithms is the same (the proximal gradient descent method) then the solutions would be the same including the “obtaining the plurality of decoding parameters according to the sparse basis and the regularization parameter” and “performing an adaptive regularization to generate the decoded data sparse basis”).  
	Lu does not teach:  “[dimension-reduced] data”
	Oliver teaches: “[dimension-reduced] data” (see above).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving the resolution of filter-array-based spectrometers as disclosed by Oliver by including adaptive regularization as taught by Lu to enhance the performance of the regularization method in order to provide a “recover signal with improved quality from measurements acquired by a relatively small number of low-cost filters” (Lu, Abstract).  
	     
Regarding claim 12 Oliver teaches:
	“converting the responsive data to the dimension-reduced by the Analog-to-Digital Convertor” (Oliver, fig 1:  Fig. 1 of Oliver depicts an “analog to digital converter”  which receives “responsive data” from the “CCD array” and the output of the ADC reads on “dimension-reduced data”).
.  
Regarding Independent claim 13 Oliver teaches:
	“A de-identified sensing device configured to receive a sensing data of a target of a target and to process the sensing data to generate a dimension-reduced data” (Oliver, fig 1:  Fig 1 of the specification depicts a “de-identified sensing device” as an “analog encoder” that contains a “filter array,” “detector array,” and a “readout circuit.”  Additionally, the “de-identified sensing device” is a “quantizer” connected to the “analog encoder.”  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” which disclose an “analog encoder” as the “CCD array” detects the sensing data and outputs encoded data.   Fig. 1 of Oliver also depicts an “analog to digital converter”  which receives data from the “CCD array” where the ADC discloses a “quantizer” as the “quantizer” is an analog to digital converter according to ¶ 0029 and ¶ 0039 of the specification.  Therefore Oliver teaches “a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a dimension-reduced data” as the output of the ADC reads on “dimension-reduced data”).
	“an analog encoder, configured to encode the sensing data to generate a responsive data” (Oliver, fig. 1, § 2 System Description:  As depicted in fig 1, the “sensing data” is input into the “filter array” and then into the “CCD array.”  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) thereby encoding the “sensing data” which is output as an encoded signal disclosing “responsive data”).
	“a quantizer implemented by an Analog-to-Digital Convertor” (Oliver, fig 1:  Fig. 1 of Oliver also depicts an “analog to digital converter”  which receives data from the “CCD array” where the ADC discloses a “quantizer”). 
	“wherein the dimension-reduced data is transferred to a decoding device for generating a decoded data according to the dimension-reduced data”  (Oliver, fig 1:  Fig. 1 depicts an “analog to digital converter” which outputs “dimension-reduced data.”  The signal from the ADC is outputted to a smart phone which contains a memory and a computing device disclosing a “decoding device” for processing the “dimension-reduced data”).
	Oliver does not teach:
	“a plurality of decoding parameters obtained from a database trained by machine learning,” 
	“the decoding device decomposes the [dimension-reduced data] data into a sparse component and a smooth component, wherein the sparse component is represented at a rate below a Nyquist rate, and the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data”
	Lu teaches:
	“a plurality of decoding parameters obtained from a database trained by machine learning” (Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning.”); 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving the resolution of filter-array-based spectrometers as disclosed by Oliver by including machine learning as taught by Lu as machine learning improves task efficiency thereby providing a “recover signal with improved quality from measurements acquired by a relatively small number of low-cost filters”  (Lu, Abstract).  
	“the decoding device decomposes the [dimension-reduced data] data into a sparse component and a smooth component, wherein the sparse component is represented at a rate below a Nyquist rate, and the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data”  (Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed  “into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification  “the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification therefore Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data.”  Lu discloses decoded data in Equation 5, therefore Lu discloses a decoder).
	Lu does not teach:  “[dimension-reduced] data”
	Oliver teaches: “[dimension-reduced] data” (see above).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving the resolution of filter-array-based spectrometers as disclosed by Oliver by including decomposing data into sparse and smooth components as taught by Lu as decomposed data helps us to better analyze data in order to provide a “recover signal with improved quality from measurements acquired by a relatively small number of low-cost filters” (Lu, Abstract).  
	Oliver teaches:
	“the analog encoder comprises a filter array, a detector array and a readout circuit, the filter array is configured to perform a physical encoding or an electrical signal encoding” (Oliver, fig 1:  Fig. 1 of Oliver depicts a “filter array” and a  “CCD array” disclosing a “filter array,” “detector array,” and a “readout circuit” which is identified as an “analog encoder” per fig. 1 of the specification.  Oliver teaches “Each of these filters acts as a wavelength-selective device” (§ 2 1st paragraph) disclosing “the filter array is configured to perform a physical encoding or an electrical signal encoding”).
	“the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly” (Oliver, §1. Introduction, page 2-3:  Oliver teaches filters with random transmittance functions (TF) in filter-array-based spectrometers (§1 page 2-3) where “random transmittance functions” discloses  “optical components.”  The transmittance of a filter can be changed with a coating as evidenced by Lissberger, (1st page, I. Introduction, 1st paragraph) therefore if the transmittance functions are random and can be changed with a coating, the coatings are also random).
	“the detector array is disposed on the readout circuit, the filter array is disposed on the detector array” (Oliver, fig. 1, § 2 System description:  As depicted in fig. 1, the “the filter array is disposed on the detector array” where the “CCD array” receives data from the “filter array” then processes the data and outputs electrically encoded data as the “CCD array” “converts light into electrical energy” (§ 2 1st paragraph) where “electrical energy” discloses analog data.  The specification states “The readout circuit 16 is configured to generate an analog data according to the sensing data” (Specification, ¶ 0028).  Oliver teaches the “CCD array” detects “sensing data” from the “filter array” processes the data and outputs analog data thereby disclosing a “detector array is disposed on the readout circuit”).
	“the detector array comprises a plurality of detectors in correspondence with the plurality of optical components, the filter array and the detector array are configured to perform a physical encoding on the sensing data, and the readout circuit performs an electrical encoding on the physical encoded sensing data to generate the responsive data” (Oliver, fig. 1, § 2 System Description:  Fig. 1 depicts a “filter array,” a “CCD array” that reads on a “detector array” and  “readout array” (see above).  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) disclosing  “the detector array comprises a plurality of detectors in correspondence with the plurality of optical components.”  Oliver teaches the filters in the filter array act “as a wavelength-selective device”(§ 2 1st paragraph) disclosing performing “a physical encoding on the sensing data.”  Oliver teaches “Each filter is attached to a CCD element that converts light into electrical energy” (§ 2 1st paragraph) disclosing “electrical encoding on the physical encoded sensing data to generate the responsive data”).  	 
  
Regarding claim 14:
	Claim 14 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

	Response to Arguments
Applicant's arguments (remarks) filed 10/18/2022 have been fully considered.

Regarding Objection to the Specification page 7-8 of Applicant’s remarks:  After consultation and consideration of applicant’s clarifying arguments, the Objection to the Specification has been withdrawn.  The amendments to the specification have been entered as part of the official record.

Regarding Claim Rejections – 35 U.S.C. § 112(a) page 8-9 of Applicant’s remarks:  After consultation and consideration of applicant’s arguments, the 35 U.S.C. § 112(a) rejections have been withdrawn.  Examiner has interpreted the output of the ADC, which is the output of the “de-identified sensing device” as “dimension-reduced data” as the “readout circuit and quantizer (ADC) also do not involve the operation of increasing the data dimension, so the final output of the de-identified sensing device will have a smaller dimension of de-identified data than the dimension of sensing data” (remarks, page 8). 

Regarding Claim Rejections –35 U.S.C. § 103 page 9-12 of Applicant’s remarks:  Applicant argues “the filters disclosed in Oliver cannot be used in the detector array of Lu. The section 6.1 of Lu recites "In order to validate our signal reconstruction approach with filter-based spectrometers, we measure filter matrix characteristics (i.e., the sensing matrix) using the Oriel Cornerstone 130 monochromator with 64 filters at the same wavelength interval between 1000nm and 1656nm." Noted that the wavelength range "1100-1656nm" belongs to invisible light. In contrast, the filters of Oliver are used in visible light (300-700nm), as shown in FIG. 2 of Oliver. Therefore, the person of ordinary skill in the art has no motivation to use Oliver's filter in Lu's filter-based spectrometers” (remarks, page 9).  
	Examiner respectfully disagrees.  It is noted that the features upon which applicant relies (i.e., ) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The rejection cites Oliver for the arrangement and composition of the “filter array” and the “detector array” which is included in the claim language.  Both Lu and Oliver are in the field of filter based spectrometers therefore are analogous art.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
	Applicant argues “both Lu and Oliver fail to teach readout circuit of the application. Specifically, Applicants point out that Lu's formula only obtains output data by measuring the input spectrum, but does not explicitly disclose the use of a readout circuit. In addition, the filter-based spectrometer in Oliver also does not use the readout circuit. However, the amended claims 1, 7, 13 and the paragraphs [0028], [0032] of the specification clearly describe the readout circuit, as shown below. 
[0028] .... In an example, the readout circuit 16 may perform an electrical encoding for the sensing data in order to decrease the data amount of the analog 
data. 
[0038] ... Combined with sensor information, the detector array 14 and the readout circuit 16 generate a responsive data.  In an example, the responsive data is a random optical response data, wherein each detector of the detector array 14 may obtain the incident light with multiple wavelengths. 
	“Therefore, both Oliver and Lu fails to teach the three-layer structure of the de-identified sensing device (filter array 13, detector array 14, and readout circuit 16)” (remarks, page 10).
	Examiner respectfully disagrees.  Both Lu and Oliver disclose a “readout circuit” and “detector array”  where the “detector array” must be “disposed on the readout circuit” as the signal is detected, processed, then output.  Additionally, Oliver teaches “the readout circuit performs an electrical encoding on the physical encoded sensing data to generate the responsive data” (see claim 1 above).   
	Applicant argues “the new citation Lissberg only discloses that the thin film optics may bring an induced transmission effect, and Lissberg is another technical area different from the sensing device and the decoding-reconstruction of the present application. Therefore, a person of ordinary skill in the art does not have a motivation to use the coating technique in Lu since the relativity of the technical fields of these two citations are very low” (remarks, page 11).
	Examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   Lissberger teaches “In the design of coatings the optical functions of most common interest are the spectral transmittance, reflectance, and absorptance for normally incident radiation” (II. A. Application of the Laws of Physics) thereby disclosing coatings for filters.   Both Lu and Oliver disclose filters for use in spectrometers thereby disclosing a commonality with Lissberger.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zollars et al., U.S. Pub. No. 2016/0305820 A1.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857    

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/14/2022